Opinion filed June 21, 2018




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-18-00054-CV
                                             ___________

                               JUANITA SILVA, Appellant
                                                     V.
     JONELL FILTRATION PRODUCTS D/B/A JONELL, INC.,
                        Appellee

                           On Appeal from the 90th District Court
                                  Stephens County, Texas
                              Trial Court Cause No. CV31978


                           MEMORANDUM OPINION
        Juanita Silva has filed in this court a motion to dismiss this appeal. Silva states
in her motion that she wishes to dismiss this appeal. In accordance with Silva’s
request, we dismiss this appeal. See TEX. R. APP. P. 42.1(a).
        The motion to dismiss is granted, and the appeal is dismissed.


June 21, 2018                                                               PER CURIAM
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1

        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.